
	

113 HR 4689 IH: To require a plan approved by the Surface Transportation Board for the long-term storage of rail cars on certain railroad tracks.
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4689
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Kline introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To require a plan approved by the Surface Transportation Board for the long-term storage of rail
			 cars on certain railroad tracks.
	
	
		1.Storage of rail cars
			(a)AmendmentChapter 109 of title 49, United States Code, is amended by adding at the end the following new
			 section:
				
					10911.Storage of rail cars
						(a)Requirement of storage plan
							(1)General ruleA rail carrier providing transportation subject to the jurisdiction of the Board under this part
			 who has stored any rail cars, including rail cars that it owns or leases,
			 on tracks described in paragraph (2) for a period of 3 years or more and
			 continues to store such cars on such tracks on the date of enactment of
			 this section shall submit to the Board a plan for such storage under
			 subsection (b).
							(2)Covered tracksTracks referred to in paragraph (1) are tracks passing through an area zoned for commercial or
			 residential use that were designed or previously used for through
			 transportation of trains, and do not include rail yard or storage yard
			 tracks.
							(b)Plan
							(1)ContentsA plan submitted to the Board under subsection (a)(1) shall contain—
								(A)an explanation of the rail carrier’s reasons for the storage of rail cars on the tracks specified
			 in the plan, including an explanation of why no suitable alternative site
			 for storage of the rail cars exists;
								(B)a description of the tracks on which the rail cars are stored or will be stored, including the
			 proximity of such tracks to a home or school;
								(C)evidence that the rail carrier has worked with the relevant local community to develop measures
			 described in subparagraphs (D) and (E);
								(D)a description of measures to be undertaken to ensure that the rail car storage will not jeopardize
			 the public safety for the duration of the period to which the plan
			 applies;
								(E)a description of measures to be undertaken to mitigate any impacts of the long-term storage of rail
			 cars on the community through which the tracks pass; and
								(F)an estimated timeline for the final disposition of the rail cars to be stored on the specified
			 tracks.
								(2)ApprovalNot later than 6 months after receiving a complete plan under this section, the Board, after public
			 notice and an opportunity for public comment, shall approve or disapprove
			 the plan. The Board shall approve the plan unless the Board determines
			 that the storage of rail cars covered by the plan jeopardizes public
			 safety, including the safety of children. Any such determination shall be
			 based on information provided in the plan, by the local community, or
			 otherwise through public comment.
							(c)Authority
							(1)General ruleExcept as provided in paragraph (2), a rail carrier providing transportation subject to the
			 jurisdiction of the Board under this part may store rail cars as described
			 in subsection (a) only in accordance with a plan for such storage approved
			 by the Board under subsection (b)(2).
							(2)Interim authority
								(A)In generalExcept as provided in subparagraph (B), the Board shall authorize the temporary storage of rail
			 cars as described in subsection (a) for a period before a plan has been
			 approved under subsection (b)(2) if the Board determines that a plan for
			 such storage has been submitted, or is being prepared for submittal in a
			 timely manner, for approval under subsection (b).
								(B)ExceptionThe Board shall not authorize temporary storage under this paragraph if the Board finds, on its own
			 initiative or pursuant to information provided by the local community,
			 that such storage poses a significant safety hazard, including to the
			 safety of children.
								(d)Enforcement
							(1)PetitionsThe Board shall establish procedures to enable a local governmental entity to petition the Board to
			 enforce this section.
							(2)PenaltiesEach rail car with respect to which a violation of this section has occurred shall be considered a
			 separate violation for purposes of section 11901(a).
							.
			(b)Table of sectionsThe table of sections for such chapter is amended by adding at the end the following new item:
				
					
						10911. Storage of rail cars..
			
